DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-15 and 17-20 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/30/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15, and 17-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,318,619 to Munro in view of US Patent Number 7,455,021 to Kornbilt.

Regarding claim 1, Munro discloses a coating apparatus (column 1, line 15 discloses “The present invention relates to a coating on a surface”), comprising:
A coating (coating 120) comprising a plurality of fibrillary structures (fibers 112), so that said coating reduces a size of and shifts downstream, a separation bubble, and modulates large-scale recirculating motion (column 6, lines 33-36 disclose “By positioning the flocked portion 162 at or near the transition point 154, the transition from laminar flow 156 to turbulent flow 158 may be delayed”).  
Munro does not disclose wherein each fibrillary structure among said plurality of fibrillary structures is configured with a diverging tip.  However, this limitation is taught by Kornbilt.  Kornbilt discloses nanostructure for controlling friction between a fluid and a body, and Figure 1B shows microposts 102 having a diverging tip.  It would be obvious to a person having ordinary skill in the art to modify Munro using the teachings from Kornbilt to use different types of known structures that improves friction on a surface.

Regarding claim 2 (dependent on claim 1)¸Munro discloses said coating facilitating a reduction in noise and vibrations due to said reduction in said size of said separation bubble.  Column 1, lines 31-32 disclose “surface flocking possesses excellent noise and vibration dampening qualities”.  

Regarding claims 3 (dependent on claim 1) and 13 (dependent on claim 12), Munro discloses said coating facilitating a reduction in drag.  Column 6, lines 36-37 disclose “By delaying the transition, drag may be reduced over the airfoil 150”.  

Regarding claim 5 (dependent on claim 1)¸ Munro discloses each fibrillary structure among said plurality of fibrillary structures comprising a cylindrical micropillar and said plurality of fibrillary structures comprises a plurality of uniformly distributed cylindrical micropillars.  Fibers 112 comprise cylindrical micropillars and Figures 1-2 show the fibers being uniformly distributed.
 
Regarding claim 6 (dependent on claim 1), Munro discloses said coating being configured to function under a dry condition.  The figures show a variety of applications for the coating such as on aircraft, trains, and automobiles, all of which can be configured to function under a dry condition.

Regarding claim 7 (dependent on claim 1), Munro discloses said coating being configured to function under a wet condition.  The figures show a variety of applications for the coating such as on aircraft, trains, automobiles, and boats, which can be configured to function under a wet condition.

Regarding claims 8 (dependent on claim 1) and 17 (dependent on claim 12), Munro discloses said coating mitigates flow separation without a noticeable increase in a production of turbulent kinetic energy.  Delaying the transition from laminar flow to turbulent flow, as discussed in column 6, lines 23-40, would decrease a production of turbulent kinetic energy.

Regarding claims 9 (dependent on claim 1) and 18 (dependent on claim 12), Munro discloses said coating comprising a microsurface coating that shifts a separation point downstream and reduces an area of negative flow.  Fibers 112 comprise a microsurface coating, and column 6, lines 33-36 disclose “By positioning the flocked portion 162 at or near the transition point 154, the transition from laminar flow 156 to turbulent flow 158 may be delayed”

Regarding claims 10 (dependent on claim 1) and 19 (dependent on claim 12), Munro discloses said coating relies on a generation of distributed wall-normal perturbations.  Fibers such as 112 would inherently cause wall-normal perturbations over the surface as airflow impacts the fibers.

Regarding claim 11 (dependent on claim 1), Munro discloses said coating comprising a micropillar coating comprising said plurality of fibrillary structures (see fibers 112).

Regarding claim 12, Munro discloses a coating apparatus, comprising:
A coating comprising that facilitates a reduction in noise and vibrations (coating 120), said coating comprising a plurality of fibrillary structures (fibers 112), so that said coating reduces a size of and shifts downstream, a separation bubble, and modulates large-scale recirculating motion (column 6, lines 33-36 disclose “By positioning the flocked portion 162 at or near the transition point 154, the transition from laminar flow 156 to turbulent flow 158 may be delayed”), and wherein each said fibrillary structure among said plurality of fibrillary structures comprises a cylindrical micropillar, said plurality of fibrillary structures comprising a plurality of uniformly distributed cylindrical micropillars (fibers 112 comprise cylindrical micropillars and Figures 1-2 show the fibers being uniformly distributed) and wherein said coating facilitates said reduction of said noise and vibrations due to said reduction in said size of said separation bubble (column 1, lines 31-32 disclose “surface flocking possesses excellent noise and vibration dampening qualities”).  
Munro does not disclose wherein each fibrillary structure among said plurality of fibrillary structures is configured with a diverging tip.  However, this limitation is taught by Kornbilt.  Kornbilt discloses nanostructure for controlling friction between a fluid and a body, and Figure 1B shows microposts 102 having a diverging tip.  It would be obvious to a person having ordinary skill in the art to modify Munro using the teachings from Kornbilt to use different types of known structures that improves friction on a surface.

Regarding claim 15 (dependent on claim 12), Munro discloses said coating being configured to function under either wet or dry conditions.  The figures show a variety of applications for the coating such as on aircraft, trains, automobiles, and boats, which can be configured to function under either wet or dry conditions.

Regarding claim 20, Castillo discloses a method of configuring a coating apparatus, said method comprising:
Providing a coating (coating 120) comprising a plurality of fibrillary structures (fibers 112));
Said coating reduces a size and shifts downstream, a separation bubble, and modulates large-scale recirculating motion (column 6, lines 33-36 disclose “By positioning the flocked portion 162 at or near the transition point 154, the transition from laminar flow 156 to turbulent flow 158 may be delayed”), wherein said coating facilitates a reduction in noise and vibrations to said reduction in said size of said separation bubble (column 1, lines 31-32 disclose “surface flocking possesses excellent noise and vibration dampening qualities”), and further facilitates a reduction in drag (column 6, lines 36-37 disclose “By delaying the transition, drag may be reduced over the airfoil 150”).
Munro does not disclose configuring each fibrillary structure among said plurality of fibrillary structures with a diverging tip.  However, this limitation is taught by Kornbilt.  Kornbilt discloses nanostructure for controlling friction between a fluid and a body, and Figure 1B shows microposts 102 having a diverging tip.  It would be obvious to a person having ordinary skill in the art to modify Munro using the teachings from Kornbilt to use different types of known structures that improves friction on a surface.

Claims 4 and 14 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,318,619 to Munro in view of US Patent Number 7,455,021 to Kornbilt, in further view of US Patent Number 6,045,869 to Gesser.

Regarding claims 4 (dependent on claim 1) and 14 (dependent on claim 12), Munro and Kornbilt not disclose said coating comprising an antifouling coating or said coating further facilitates a prevention of or a reduction in biofouling.  However, this limitation is taught by Gesser.  The abstract discloses “The composition for coating marine watercraft has the property of reducing kinematic friction and includes a polymer comprising a polyhydroxystyrene of the novolak type.  In a preferred embodiment the composition further comprises an antifouling agent”.  It would be obvious to a person having ordinary skill in the art to modify Munro and Kornbilt using the teachings from Gesser in order to prevent debris and biological buildup on the surface that would create additional drag.

Response to Arguments
Applicant’s arguments filed 6/30/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Munro and Kornbilt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642